

116 HR 6607 IH: Strategic National Stockpile Enhancement and Transparency Act
U.S. House of Representatives
2020-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6607IN THE HOUSE OF REPRESENTATIVESApril 23, 2020Mr. Lynch (for himself and Mr. Soto) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to establish, in coordination with the Director of the strategic national stockpile, the National Emergency Biodefense Network, and for other purposes.1.Short titleThis Act may be cited as the Strategic National Stockpile Enhancement and Transparency Act.2.National Emergency Biodefense Network(a)In generalPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 319F–4 (42 U.S.C. 247d–6e) the following: 319F–5.National Emergency Biodefense Network(a)In generalNot later than 1 year after the date of the enactment of this section, the Secretary shall establish, in coordination with the strategic national stockpile under section 319F–2 and the National Biodefense Science Board established under section 319M, a network of State entities to be known as the National Emergency Biodefense Network (referred to in this section as the Network) to, with respect to drugs, vaccines and other biological products, medical devices, and other supplies necessary for the emergency health security of the United States—(1)track the availability of such supplies in each State and in the strategic national stockpile; and(2)maintain an adequate supply of such supplies in each State and in the strategic national stockpile.(b)Network requirementThe Network shall be developed and implemented using a private blockchain.(c)Grants to StatesThe Secretary shall award grants to States to enable States to establish an entity which shall—(1)serve as a statewide repository of the supplies referred to in subsection (a); and(2)provide for the tracking of the inventory and movement of such supplies using a private blockchain.(d)BlockchainIn this section, the term blockchain means software that uses a distributed digital ledger of cryptographically signed transactions that are grouped into blocks, each of which—(1)is cryptographically linked to the previous block after validation and undergoing a consensus decision; and (2)when added as a new block, makes any older blocks more difficult to modify and is replicated across all copies of the ledger within the relevant network, with any conflicts in such blocks resolved automatically using established rules.(e)Authorization of appropriationsThere are authorized to carry out this section $25,000,000 for each of fiscal years 2021 and 2022. .